                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                July 09, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

LE “ELISABETH” TRAN,                            §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §           CIVIL ACTION NO. H-18-3377
                                                §
PARKWAY & PARKGREEN ON                          §
BELLAIRE, INDUS MANAGEMENT                      §
GROUP, and SS APARTMENT LLC,                    §
                                                §
                      Defendants.               §

                               MEMORANDUM AND ORDER

        In September 2018, Le Tran, proceeding pro se, sued Parkway & Parkgreen on Bellaire,

Indus Management Group, and SS Apartment, LLC, alleging that the defendants discriminated

against her based on her race, sex, and national origin when she worked for Parkway & Parkgreen

in 2017. (Docket Entry No. 1). The court scheduled an initial scheduling conference for February

12, 2019, and Tran moved to reset the conference so that she could have time to retain an attorney.

(Docket Entry Nos. 11, 12). The court granted the motion, resetting the initial conference for May

10, 2019. (Docket Entry No. 13). On May 6, 2019, Tran again moved for an extension of time

for the initial conference, this time asking for 6 months so that she could retain an attorney.

(Docket Entry No. 15). The court granted the motion, setting the conference for July 15, 2019, to

give Tran an additional 2 months. (Docket Entry No. 16).

       Less than two weeks before the initial conference and over nine months after filing her

complaint, Tran again moves for an extension of time, asking for “[a]t least 4 months of time” to

retain an attorney. (Docket Entry No. 17). Because Tran has received 2 extensions and has had 9
months in which to retain an attorney, the court denies the motion. The initial conference remains

scheduled for July 15, 2019, at 2:30 p.m.

               SIGNED on July 9, 2019, at Houston, Texas.



                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                    2
